DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reitmayr et al  (KR 20150082379).
Regarding Claim 1, Reitmayr et al teach a method for improving robustness of a visual-inertial navigation system (method 200 for Fast visual simultaneous localization and mapping (VSLAM) Initiation (FVI); Figs 1 and 2 and ¶ [0027]-[0036], [0057]-[0061]), comprising: determining a reference frame (initializing first reference image 205 captured by camera 114 on system 100); correcting the reference frame (errors in depth corrected as camera pose changes for a 3D target object); and performing non-linear optimization for frames other than the reference frame and an oldest frame according to the oldest frame and the corrected reference frame (process subsequent camera images 210 including optimization using a Gauss-Newton non-linear refinement scheme).  
(FVI method 200 may select a second reference image after first initial reference image to further refine 3D target 220; Figs 1 and 2 and ¶ [0027]-[0036]).
Regarding Claim 11, Reitmayr et al teaches a robot (system 100; Figs 1 and 2 and ¶ [0020]-[0036], [0057]-[0061]), comprising: a processor (general processor 161, image processor 166 and pose processor 168), a memory (memory 164), a communication interface (circuit coupling) and a communication bus (buses 177); wherein the processor, the memory and the communication bus communicate with each other via the communication bus (sensor, processors and memory coupled through one or more buses); and the memory is configured to store at least one executable instruction (steps of method stored in hardware 162, in software 165 executed by processor, or in combination of hardware and software; ¶ [0085]-[0086]), wherein the executable instruction, when being executed by the processor, causes the processor to perform the steps of: determining a reference frame (initializing first reference image 205 captured by camera 114 on system 100); correcting the reference frame (errors in depth corrected as camera pose changes for a 3D target object); and performing non-linear optimization for frames other than the reference frame and an oldest frame according to the oldest frame and the corrected reference frame (process subsequent camera images 210 including optimization using a Gauss-Newton non-linear refinement scheme).  
Regarding Claim 12, Reitmayr et al teaches the robot according to claim 11 (as described above), wherein the reference frame is a second latest frame of the same frame (FVI method 200 may select a second reference image after first initial reference image to further refine 3D target 220; Figs 1 and 2 and ¶ [0027]-[0036]).
Regarding Claim 20, Reitmayr et al teaches a computer-readable storage medium, the storage medium storing at least one executable instruction (steps of method stored in hardware 162, in software 165, or in combination of hardware and software; ¶ [0085]-[0086]); wherein the executable instruction, when being executed, causes a processor (method executed by processor) to perform the steps of:  29determining a reference frame (initializing first reference image 205 captured by camera 114 on system 100; Figs 1 and 2 and ¶ [0020]-[0036], [0057]-[0061]); correcting the reference frame (errors in depth corrected as camera pose changes for a 3D target object); and performing non-linear optimization for frames other than the reference frame and an oldest frame according to the oldest frame and the corrected reference frame (process subsequent camera images 210 including optimization using a Gauss-Newton non-linear refinement scheme).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8-10, 13-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reitmayr et al (KR 20150082379) in view of Liu et al (CN 108592919).
Regarding Claim 3, Reitmayr et al teaches the method according to claim 1 (as described above), wherein the determining the reference frame further comprising determining a frame to be marginalized (FVI may skip one or more frames in processing subsequent images to reference image; ¶ [0070]-[0071]). 
Reitmayr et al does not teach the determining the frame to be marginalized comprising: judging, according to a current frame, whether the oldest frame is a frame to be marginalized; determining the oldest frame as the frame to be marginalized if the oldest frame is the frame to be marginalized; and further judging whether the current frame and a second latest frame are the same if the oldest frame is not the frame to be marginalized; determining the second latest frame as the reference frame and determining the oldest frame as the frame to be marginalized if the current frame and the second latest frame are the same.
Liu et al is analogous art pertinent to the problem solved in this application including determining the frame to be marginalized comprising: judging, according to a current frame, whether the oldest frame is a frame to be marginalized (judging whether the first (earliest) frame is a key frame S130; Figs 3, 5 and ¶ [0081]-[0096]); determining the oldest frame as the frame to be marginalized if the oldest frame is the frame to be marginalized (if first frame is not a key frame it may be marginalized); and further judging whether the current frame and a second latest frame are the same if the oldest frame is not the frame to be marginalized (if first frame is key frame, a global marginalization process will determine if a non-key frame has information relative to constraint key frame); determining the second latest frame as the reference frame and determining the oldest frame as the frame to be marginalized if the current frame and the second latest frame are the same (if first frame is not key frame, it is marginalized in sliding window and second (next oldest) first frame becomes key frame).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to incorporate the teachings of Reitmayr et al with Liu et al including determining the frame to be marginalized comprising: judging, according to a current frame, whether the oldest frame is a frame to be marginalized; determining the oldest frame as the frame to be marginalized if the oldest frame is the frame to be marginalized; and further judging whether the current frame and a second latest frame are the same if the oldest frame is not the frame to be marginalized; determining the second latest frame as the reference frame and determining the oldest frame as the frame to be marginalized if the current frame and the second latest frame are the same. The advanced marginalization processing methodology avoids error accumulation, thereby saving computing memory and enhancing processing speed, as recognized Liu et al (¶ [0008]). 
Regarding Claim 4, Reitmayr et al in combination with Liu et al teaches the method according to claim 3 (as described above), and Liu et al further teaches wherein if the current frame and the second latest frame are not the same, the second latest frame is determined as the frame to be marginalized (the earliest frame that is not the key frame is the frame to be marginalized Figs 3, 5 and ¶ [0081]-[0096]), and the reference frame is not corrected subsequently (constraint for the movement adjustment is based on the key frame reference coordinate). 
Regarding Claim 5, Reitmayr et al in combination with Liu et al teaches the method according to claim 3 (as described above), and Liu et al further teaches wherein the judging whether the current frame and the second latest frame are the same (if first frame is key frame, a global marginalization process will determine if a non-key frame has information relative to constraint key frame; Figs 3, 5 and ¶ [0081]-[0096]) comprises: judging whether a count of points successfully tracked in the current frame and the second latest frame is less than a predetermined threshold (judging whether map point quantity of image frame exceeds predetermined threshold value S320 from key frame map point number S310; Fig 9 and ¶ [0117]-[0124]); 26determining that the current frame and the second latest frame are the same if the count is not less than the predetermined threshold (if threshold number is met, global adjustment step proceeds to step S330); and determining that the current frame and the second latest frame are not the same if the count is less than the predetermined threshold (if threshold number is met, global adjustment step does not proceed to step S330).  
Regarding Claim 8, Reitmayr et al teaches the method according to claim 1 (as described above), wherein performing non-linear optimization for frames other than the reference frame and the oldest frame (process subsequent camera images 210 including optimization using a Gauss-Newton non-linear refinement scheme; Figs 1 and 2 and ¶ [0027]-[0036], [0057]-[0061]).
Reitmayr et al does not teach that the method further comprises: judging whether a frame to be marginalized is the oldest frame; and marginalizing the oldest frame and translating the reference frame towards the oldest frame by one frame if the frame to be marginalized is the oldest frame.  
Liu et al is analogous art pertinent to the problem solved in this application including judging whether a frame to be marginalized is the oldest frame (judging whether the first (earliest) frame is a key frame S130; Figs 3, 5 and ¶ [0081]-[0096]); and marginalizing the oldest frame and translating the reference frame towards the oldest frame by one frame if the frame to be marginalized is the oldest frame (if first frame is not key frame, it is marginalized in sliding window and second (next oldest) first frame becomes key frame).  
Regarding Claim 9, Reitmayr et al teaches the method according to claim 1 (as described above), wherein performing non-linear optimization for frames other than the reference frame and an oldest frame (process subsequent camera images 210 including optimization using a Gauss-Newton non-linear refinement scheme; Figs 1 and 2 and ¶ [0027]-[0036], [0057]-[0061]). 
Reitmayr et al does not teach that the method further comprises: judging whether a frame to be marginalized is the oldest frame; and marginalizing a second latest frame if the frame to be marginalized is not the oldest frame. 
Liu et al is analogous art pertinent to the problem solved in this application including judging whether a frame to be marginalized is the oldest frame (judging whether the first (earliest) frame is a key frame S130; Figs 3, 5 and ¶ [0081]-[0096]); and marginalizing a second latest frame if the frame to be marginalized is not the oldest frame (if first frame is key frame, a global marginalization process will determine if a non-key frame has information relative to constraint key frame).  
Regarding Claim 10, Reitmayr et al teaches the method according to claim 1 (as described above), including performing non-linear optimization for frames other than the reference frame and the oldest frame (process subsequent camera images 210 including optimization using a Gauss-Newton non-linear refinement scheme; Figs 1 and 2 and ¶ [0027]-[0036], [0057]-[0061]).
Reitmayr et al does not teach that the method further comprises: judging whether the reference frame is in a slide window.  
Liu et al is analogous art pertinent to the problem solved in this application including that the method further comprises: judging whether the reference frame is in a slide window (analysis includes determining if key frame is in sliding window 101; Fig 5 and ¶ [0091]-[0096]).

Regarding Claim 13, Reitmayr et al teaches the robot according to claim 11 (as described above), wherein the determining the reference frame further comprising determining a frame to be marginalized (FVI may skip one or more frames in processing subsequent images to reference image; ¶ [0070]-[0071]). 
Reitmayr et al does not teach the determining the frame to be marginalized comprising: judging, according to a current frame, whether the oldest frame is a frame to be marginalized; determining the oldest frame as the frame to be marginalized if the oldest frame is the frame to be marginalized; and further judging whether the current frame and a second latest frame are the same if the oldest frame is not the frame to be marginalized; determining the second latest frame as the reference frame and determining the oldest frame as the frame to be marginalized if the current frame and the second latest frame are the same.
Liu et al is analogous art pertinent to the problem solved in this application including determining the frame to be marginalized comprising: judging, according to a current frame, whether the oldest frame is a frame to be marginalized (judging whether the first (earliest) frame is a key frame S130; Figs 3, 5 and ¶ [0081]-[0096]); determining the oldest frame as the frame to be marginalized if the oldest frame is the frame to be marginalized (if first frame is not a key frame it may be marginalized); and further judging whether the current frame and a second latest frame are the same if the oldest frame is not the frame to be marginalized (if first frame is key frame, a global marginalization process will determine if a non-key frame has information relative to constraint key frame); determining the second latest frame as the reference frame and determining the oldest frame as the frame to be marginalized if the current frame and the second latest frame are the same (if first frame is not key frame, it is marginalized in sliding window and second (next oldest) first frame becomes key frame).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to incorporate the teachings of Reitmayr et al with Liu et al including determining the frame to be marginalized comprising: judging, according to a current frame, whether the oldest frame is a frame to be marginalized; determining the oldest frame as the frame to be marginalized if the oldest frame is the frame to be marginalized; and further judging whether the current frame and a second latest frame are the same if the oldest frame is not the frame to be marginalized; determining the second latest frame as the reference frame and determining the oldest frame as the frame to be marginalized if the current frame and the second latest frame are the same. The advanced marginalization processing methodology avoids error accumulation, thereby saving computing memory and enhancing processing speed, as recognized Liu et al (¶ [0008]). 
Regarding Claim 14, Reitmayr et al in combination with Liu et al teaches the robot according to claim 13 (as described above), and Liu et al further teaches wherein if the current frame and the second latest frame are not the same, the second latest frame is determined as the frame to be marginalized (the earliest frame that is not the key frame is the frame to be marginalized Figs 3, 5 and ¶ [0081]-[0096]), and the reference frame is not corrected subsequently (constraint for the movement adjustment is based on the key frame reference coordinate). 
Regarding Claim 15, Reitmayr et al in combination with Liu et al teaches the robot according to claim 13 (as described above), and Liu et al further teaches wherein the judging whether the current frame and the second latest frame are the same (if first frame is key frame, a global marginalization process will determine if a non-key frame has information relative to constraint key frame; Figs 3, 5 and ¶ [0081]-[0096]) comprises: judging whether a count of points successfully tracked in the current frame and the second latest frame is less than a predetermined threshold (judging whether map point quantity of image frame exceeds predetermined threshold value S320 from key frame map point number S310; Fig 9 and ¶ [0117]-[0124]); 26determining that the current frame and the second latest frame are the same if the count is not less than the predetermined threshold (if threshold number is met, global adjustment step proceeds to step S330); and determining that the current frame and the second latest frame are not the same if the count is less than the predetermined threshold (if threshold number is met, global adjustment step does not proceed to step S330).  
Regarding Claim 18, Reitmayr et al teaches the robot according to claim 11 (as described above), wherein performing non-linear optimization for frames other than the reference frame and the oldest frame (process subsequent camera images 210 including optimization using a Gauss-Newton non-linear refinement scheme; Figs 1 and 2 and ¶ [0027]-[0036], [0057]-[0061]).
Reitmayr et al does not teach that the method further comprises: judging whether a frame to be marginalized is the oldest frame; and marginalizing the oldest frame and translating the reference frame towards the oldest frame by one frame if the frame to be marginalized is the oldest frame.  
Liu et al is analogous art pertinent to the problem solved in this application including judging whether a frame to be marginalized is the oldest frame (judging whether the first (earliest) frame is a key frame S130; Figs 3, 5 and ¶ [0081]-[0096]); and marginalizing the oldest frame and translating the reference frame towards the oldest frame by one frame if the frame to be marginalized is the oldest frame (if first frame is not key frame, it is marginalized in sliding window and second (next oldest) first frame becomes key frame).  
Regarding Claim 19, Reitmayr et al teaches the robot according to claim 11 (as described above), wherein performing non-linear optimization for frames other than the reference frame and an oldest frame (process subsequent camera images 210 including optimization using a Gauss-Newton non-linear refinement scheme; Figs 1 and 2 and ¶ [0027]-[0036], [0057]-[0061]). 
Reitmayr et al does not teach that the method further comprises: judging whether a frame to be marginalized is the oldest frame; and marginalizing a second latest frame if the frame to be marginalized is not the oldest frame. 
Liu et al is analogous art pertinent to the problem solved in this application including judging whether a frame to be marginalized is the oldest frame (judging whether the first (earliest) frame is a key frame S130; Figs 3, 5 and ¶ [0081]-[0096]); and marginalizing a second latest frame if the frame to be marginalized is not the oldest frame (if first frame is key frame, a global marginalization process will determine if a non-key frame has information relative to constraint key frame).  

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reitmayr et al (KR 20150082379) in view of Nallampatti Ekambaram et al (US PG PUB 2017/0219717).
Regarding Claim 6, Reitmayr et al teaches the method according to claim 1 (as described above), including correcting the reference frame (errors in depth corrected as camera pose changes for a 3D target object; Figs 1 and 2 and ¶ [0027]-[0036]).
Reitmayr et al does not teach correcting a velocity and a rotation of the reference frame.  
Nallampatti Ekambaram et al is analogous art pertinent to the problem solved in this application including correcting a velocity and a rotation of the reference frame (local reference frame 130 may be changed based on position and orientation parameters (rotation) of mobile platform 108 and Visual Inertial Odometer velocity measurements 128; Fig 1 and ¶ [0023], [0079]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to incorporate the teachings of Reitmayr et al with Nallampatti Ekambaram et al including correcting a velocity and a rotation of the reference frame. By combining velocity measurements with position parameters, the mobile platform may increase the accuracy of position determinations, thereby saving time and costs of using the apparatus, as recognized by Nallampatti Ekambaram et al (¶ [0023]).
Regarding Claim 16, Reitmayr et al teaches the robot according to claim 11 (as described above), including correcting the reference frame (errors in depth corrected as camera pose changes for a 3D target object; Figs 1 and 2 and ¶ [0027]-[0036]).
Reitmayr et al does not teach correcting a velocity and a rotation of the reference frame.  
Nallampatti Ekambaram et al is analogous art pertinent to the problem solved in this application including correcting a velocity and a rotation of the reference frame (local reference frame 130 may be changed based on position and orientation parameters (rotation) of mobile platform 108 and Visual Inertial Odometer velocity measurements 128; Fig 1 and ¶ [0023], [0079]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to incorporate the teachings of Reitmayr et al with Nallampatti Ekambaram et al including correcting a velocity and a rotation of the reference frame. By combining velocity measurements with position parameters, the mobile platform may increase the accuracy of position determinations, thereby saving time and costs of using the apparatus, as recognized by Nallampatti Ekambaram et al (¶ [0023]).

Allowable Subject Matter
Claims 7, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, Reitmayr et al teaches the claim limitations in claim 1. However, the prior art does not teach wherein the correcting the reference frame comprises: defining the velocity of the reference frame as                     
                        
                            
                                v
                            
                            
                                
                                    
                                        b
                                    
                                    
                                        k
                                    
                                
                            
                            
                                w
                            
                        
                        =
                        0
                    
                ; and defining the rotation of the reference frame as                     
                        
                            
                                R
                            
                            
                                
                                    
                                        b
                                    
                                    
                                        k
                                    
                                
                            
                            
                                w
                            
                        
                        =
                        
                            
                                
                                    
                                        g
                                    
                                    
                                        w
                                    
                                
                                ∆
                                
                                    
                                        t
                                    
                                    
                                        k
                                    
                                
                            
                            
                                
                                    
                                        β
                                    
                                    
                                        
                                            
                                                b
                                            
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                    
                                        
                                            
                                                b
                                            
                                            
                                                k
                                            
                                        
                                    
                                
                            
                        
                    
                 . 
Regarding Claim 17, Reitmayr et al teaches the claim limitations in claim 11. However, the prior art does not teach wherein the correcting the reference frame comprises: defining the velocity of the reference frame as                     
                        
                            
                                v
                            
                            
                                
                                    
                                        b
                                    
                                    
                                        k
                                    
                                
                            
                            
                                w
                            
                        
                        =
                        0
                    
                ; and defining the rotation of the reference frame as                     
                        
                            
                                R
                            
                            
                                
                                    
                                        b
                                    
                                    
                                        k
                                    
                                
                            
                            
                                w
                            
                        
                        =
                        
                            
                                
                                    
                                        g
                                    
                                    
                                        w
                                    
                                
                                ∆
                                
                                    
                                        t
                                    
                                    
                                        k
                                    
                                
                            
                            
                                
                                    
                                        β
                                    
                                    
                                        
                                            
                                                b
                                            
                                            
                                                k
                                                +
                                                1
                                            
                                        
                                    
                                    
                                        
                                            
                                                b
                                            
                                            
                                                k
                                            
                                        
                                    
                                
                            
                        
                    
                 .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rohr et al (US PG PUB 2016/0349362) teaches a mobile localization of an object with a positional frame of reference.
Fourie et al (US PG PUB 2018/0231385) teaches a system and methods for determining pose parameters of an inertial measurement unit including use of a continuous error propagation model.
Tsai et al (US 10162362) teaches a positional awareness system based on visual inertial sensory data including analysis of new images compared to reference images when tracking object and an alignment correction method during object tracking.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667